Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-30450, 333-65568, 333-73318, 333-104481, 333-121445 and 333-134907) of Terabeam, Inc. of our report dated March 26, 2007, relating to the consolidated financial statements and financial statement schedule of Terabeam, Inc. as of December 31, 2006 and 2005, which appears in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. /s/ Fitzgerald, Snyder & Co., P.C. McLean, Virginia March 30, 2007
